Per Curiam.
Action of replevin, by the appellee against the appellant.
The defendant answered, among other things: “That on, &c, in the Circuit Court of the county of Miami, in the State of Indiana, the plaintiff in this suit commenced an action of replevin against the defendant herein, for the same *214property now in controversy in this suit, to wit: (here the property is described as in the complaint); that, at the Sej?^ tember term of said Circuit Court, 1857, issue was joined, and a trial had by the Court, and a judgment was duly-rendered, by the Court, for the defendant; that the parties are identical, and the property in controversy the same; all of which the records of the Circuit Court will fully show.”
J. L. Farrwr, for appellant.
Boss and Fffinger, for appellee.
A demurrer was sustained to this answer, and exception taken. Judgment for the plaintiff.
Ho objection, to the answer has been pointed out to us, and we see none, in substance. ¡The demurrer should have been overruled.
The judgment is reversed. Cause remanded, &c«